 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 19-CR-228 WBS
12                                  Plaintiff,            AMENDED STIPULATION REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                            v.                          TRIAL ACT; FINDINGS AND ORDER
14   ANDREW KEFFER,                                       DATE: May 17, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on May 17, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until July 26,

22 2021 at 9:00 a.m., and to exclude time between May 17, 2021, and July 26, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                      a)   The government has produced discovery associated with this case, which consists

26               of approximately 400 pages of Bates labeled documents and includes, among other things,

27               investigative reports, documents obtained from third parties, and audio recordings. All of this

28               discovery has been either produced directly to counsel or made available for inspection and


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           copying.

 2                  b)   Counsel for defendant desires additional time to conduct defense investigation,

 3           discuss potential defenses with the defendant, and otherwise prepare the defense response to

 4           the charged offense.

 5                  c)   Counsel for defendant believes that failure to grant the above-requested

 6           continuance would deny him the reasonable time necessary for effective preparation, taking

 7           into account the exercise of due diligence.

 8                  d)   The government does not object to the continuance.

 9                  e)   Based on the above-stated findings, the ends of justice served by continuing the

10           case as requested outweigh the interest of the public and the defendant in a trial within the

11           original date prescribed by the Speedy Trial Act.

12                  f)   For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13           et seq., within which trial must commence, the time period of May 17, 2021 to July 26, 2021

14           at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

15           [Local Code T4] because it results from a continuance granted by the Court at defendant’s

16           request on the basis of the Court’s finding that the ends of justice served by taking such action

17           outweigh the best interest of the public and the defendant in a speedy trial.

18                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 11, 2021                                      PHILLIP A. TALBERT
 8                                                            Acting United States Attorney
 9
                                                              /s/ SHELLEY D. WEGER
10                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
11

12
     Dated: May 11, 2021                                      /s/ TODD LERAS (by Shelley Weger as
13                                                            authorized on 5/10/2021)
                                                              TODD LERAS
14
                                                              Counsel for Defendant
15                                                            ANDREW KEFFER

16

17

18                                          FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to

20 the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court
21 issued in connection with the pandemic allow for continuances and the exclusion of time under the

22 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,

23 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit

24 suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,

25 2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th

26 Cir. Judicial Council 2020).
27          Dated: May 11, 2021

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
